It is ordered and adjudged, sua sponte, that this appeal as of right be, and the same hereby is, dismissed for the reason that no debatable constitutional question is involved.
Appeal dismissed.
WEYGANDT, C.J., ZIMMERMAN, WILLIAMS, TURNER, MATTHIAS and HART, JJ., concur. *Page 263 
HON. CARL V. WEYGANDT, CHIEF JUSTICE. HON. EDWARD C. TURNER,          } HON. EDWARD S. MATTHIAS,        } HON. WILLIAM L. HART,           } HON. CHARLES B. ZIMMERMAN,      } JUDGES. HON. CHARLES S. BELL.           } HON. ROBERT M. SOHNGEN,         }